Exhibit 10.27
Description of Compensation and Benefits for Directors
Cash Compensation of Non-employee Directors. Effective upon the Company’s
emergence from bankruptcy, non-employee directors receive a $20,000 annual
retainer, $1,000 per meeting attended, and $5,000 per year for chairing certain
Board committees; provided, however, that each of the Chairs of the Audit
Committee and the Lead Director receive $10,000 per year.
Travel Benefits for Directors. Generally, directors, their spouses or enrolled
friend and their dependent children/stepchildren are entitled to complimentary
positive space travel on United Airlines and United Express for pleasure or UAL
business travel, and will be reimbursed annually for the income tax liability
incurred in using this benefit.
Complimentary Cargo Carriage Policy for Directors. After one year of service on
the Board, directors receive complimentary cargo carriage (excluding ground
transportation) for personal goods on United Airlines, for up to 2,500 pounds
per year, and are reimbursed for the related income tax liability.
Stock Based Compensation of Non-employee Directors. Under the UAL Corporation
2006 Director Equity Incentive Plan, non-employee directors may receive awards
in the form of UAL common stock, restricted stock, stock options, stock
appreciation rights and/or deferred stock units representing the right to
receive UAL stock in the future. In addition, the Plan permits non-employee
directors to elect, for tax purposes, to defer receipt of compensation through
deferred stock units representing the right to receive UAL stock in the future.
Directors’ and Officers’ Liability Insurance and Indemnification. The Company
has a policy which provides liability insurance for directors and officers of
UAL and its subsidiaries. The Company also provides indemnification for
directors as set forth in the Restated Certificate of Incorporation of UAL
Corporation.

